Name: 79/74/EEC: Commission Decision of 21 December 1978 repealing Decision 68/397/EEC authorizing the Benelux countries to apply the first paragraph of Article 115 of the Treaty so as to exclude from Community treatment certain paving, hearth and wall tiles originating in Japan and in free circulation in the other Member States (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-01-24

 Avis juridique important|31979D007479/74/EEC: Commission Decision of 21 December 1978 repealing Decision 68/397/EEC authorizing the Benelux countries to apply the first paragraph of Article 115 of the Treaty so as to exclude from Community treatment certain paving, hearth and wall tiles originating in Japan and in free circulation in the other Member States (Only the French and Dutch texts are authentic) Official Journal L 017 , 24/01/1979 P. 0015 - 0015****( 1 ) OJ NO L 281 , 20 . 11 . 1968 , P . 16 . ( 2 ) OJ NO L 121 , 3 . 6 . 1971 , P . 26 . ( 3 ) OJ NO L 80 , 28 . 3 . 1973 , P . 22 . COMMISSION DECISION OF 21 DECEMBER 1978 REPEALING DECISION 68/397/EEC AUTHORIZING THE BENELUX COUNTRIES TO APPLY THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY SO AS TO EXCLUDE FROM COMMUNITY TREATMENT CERTAIN PAVING , HEARTH AND WALL TILES ORIGINATING IN JAPAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE FRENCH AND DUTCH TEXTS ARE AUTHENTIC ) ( 79/74/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , WHEREAS COMMISSION DECISION 68/397/EEC ( 1 ) EMPOWERED THE BENELUX COUNTRIES TO WITHHOLD , AS AN INTERIM PROTECTIVE MEASURE , IMPORT LICENCES FOR SETTS , FLAGS AND PAVING , HEARTH AND WALL TILES ( HEADING NOS EX 69.07 AND EX 69.08 OF THE COMMON CUSTOMS TARIFF ) WHERE THESE PRODUCTS ORIGINATE IN JAPAN AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS THAT DECISION WAS TO EXPIRE WHEN A DEFINITIVE COMMISSION DECISION ON THE MATTER ENTERED INTO FORCE ; WHEREAS COMMISSION DECISION 71/202/EEC ( 2 ), AS AMENDED BY DECISION 73/55/EEC ( 3 ), EMPOWERED THE MEMBER STATES TO TAKE INTERIM PROTECTIVE MEASURES WITH REGARD TO THE IMPORTATION OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND IN FREE CIRCULATION IN ANOTHER MEMBER STATE ; WHEREAS , PURSUANT TO THE SAID DECISION 71/202/EEC , THE MEMBER STATES ARE EMPOWERED TO MAKE THE IMPORTATION OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND IN FREE CIRCULATION IN OTHER MEMBER STATES SUBJECT TO THE GRANTING OF AN IMPORT AUTHORIZATION AND , WHERE THE DIRECT IMPORTATION OF THOSE PRODUCTS IS SUBJECT TO QUANTITATIVE RESTRICTIONS , TO WITHHOLD THAT AUTHORIZATION PROVIDED THAT A REQUEST FOR APPLICATION OF THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY IS PLACED BEFORE THE COMMISSION ; WHEREAS THE PRODUCTS REFERRED TO IN DECISION 68/397/EEC SHOULD ALSO BE MADE SUBJECT TO THESE GENERAL ARRANGEMENTS , HAS ADOPTED THIS DECISION : ARTICLE 1 COMMISSION DECISION 71/202/EEC SHALL ALSO APPLY TO THE BENELUX COUNTRIES AS REGARDS SETTS , FLAGS AND PAVING , HEARTH AND WALL TILES ( HEADING NOS EX 69.07 AND EX 69.08 OF THE COMMON CUSTOMS TARIFF ) WHERE THEY ORIGINATE IN JAPAN AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES . ARTICLE 2 COMMISSION DECISION 68/397/EEC IS HEREBY REPEALED . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSELS , 21 DECEMBER 1978 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT